Hammer, J.
(dissenting). Action by owner of business space against defendant subtenant to recover the statutory rent of said space occupied by him.
At the time of the purchase of the premises by plaintiff there was an existing lease to the Serval Fruit Exchange, Inc., for a term expiring August 31, 1946. Said lessee did not take actual possession of the premises; it sublet to several subtenants one of whom is the defendant in this action.
The action was brought for rent accruing after the expiration of the lessee’s term, and as I read the opinion the dismissal below is sustained by the majority of the court on the ground that defendant is neither a common-law or so-called statutory tenant.
It is not necessary to the maintenance of the action that a tenancy exist here. After the expiration of the Serval lease, said lessor having no actual possession, defendant occupies plaintiff’s business space. Plaintiff does not by summary proceeding or otherwise demand possession of that space; it merely asks payment for the use and occupation of the premises by defendant — in other words the statutory rent, which during the existing emergency is the measure of recovery.
In De Camp v. Bullard (159 N. Y. 450, 454) the court says: “ If a man’s house is vacant with no prospect of a tenant and no intention on his part of occupying it himself, and a trespasser occupies it, he must pay as damages for the trespass the value of the use and occupation, for this would be the duty of a tenant contracting upon a quantum meruit for the use, by consent, of that which the trespasser uses without consent.” (See City of New York v. Fink, 130 Misc. 620; Keogh on Landlord and Tenant, p. 342.)
*627In Christatos v. United Cigar Stores Co. of America (144 Misc. 322) this court held that plaintiff was entitled to recover for use and occupation against a subtenant after the cancellation of the lease notwithstanding that the relation of landlord and tenant did not exist between the parties.
The judgment should be reversed, with $20 costs, and judgment directed for plaintiff for the amount of the statutory rent for which defendant is liable, to he fixed in the court below, with interest and costs,
Shientag, J., concurs with Eder, J.; Hammer, J., dissents in opinion.
Judgment affirmed.